Title: To George Washington from Jacob Gooding, 16 February 1775
From: Gooding, Jacob
To: Washington, George



Sir
Four mile Run febry 16 1775

I have thought of the affair we were talking about & shoud have comunicated my Proposals sooner but have been very unwell

for some time past. if you will advance me Five Hundd Pounds Viz. £100 when I begin the Mill £100 more when she is half done & the other £300 when fit for work & give me a Lease for 100 Acres of Land adjoyning her during my Life & the Lives of my two children I will Build a Convenient Mill both for Mercht & Country work & Perhaps a Saw Mill & if I think Country Manufactur’d Cloth is likely to be Encourag’d will also Build a good Fulling Mill—I & my Successors shall keep the works all in repair & pay you Forty Pounds ⅌ Annum with this Proviso that on Repaying you the sum you Advance within a certain time to be agreed on the Rent shall be Reduc’d Six ⅌ Ct for Each Hundd Pounds so paid.
I am convinc’d it will cost more than the sum I have mentioned to make the Improvments I inten’d but think I can doe with that & what I have, if the Proposals are worth your Acceptance Please let me Know & I will wait on you for if we agree I woud loose no time in Preparing for I woud willingly have her goe next fall. I am Sir Yr most Hble servt

Jacob Gooding

